DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is responsive to the amendment filed on 17 November 2021.  As directed by the amendment: claims 15-17 & 20 have been amended, and no claims have been cancelled or added.  Thus, claims 1-20 are presently pending in this application.
Applicant’s amendments have overcome the objections and 35 U.S.C. 112(b) rejections set forth in the previous action. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1, 2, 7 & 8 are rejected under 35 U.S.C. 103 as being unpatentable over DelCastillo et al. (US 2009/0131859; hereafter DelCastillo) in view of Jacobson et al. (US 2009/0157040; hereafter Jacobson).
Regarding claim 1, DelCastillo discloses (figs. 1 & 2) a fluid management system (10), comprising: 
a fluid pump (14) capable of generating a pulsatile flow of fluid (para. 18, lines 1-3); 
a fluid pathway (generally 16; incl. at least 26, 34, 60 & 74) for transporting the pulsatile flow of fluid from a fluid source (12) through the fluid pump to a medical device (para. 29); 
a dampening element (40) in fluid communication with the fluid pathway, the dampening element comprising one or more barrels (42), each barrel including a movable seal member (i.e., a flexible membrane / diaphragm; para. 40, lines 10-20) disposed within the barrel and a biasing member (i.e., compressible gas in space 56; para. 25) disposed within the barrel and engaged with the movable seal member, the dampening element being responsive to pressure fluctuations of the pulsatile fluid flow to actively dampen the pressure fluctuations and smoothen the pulsatile fluid flow (para. 25 & 26); and 
a fluid flow sensor (66) disposed along the fluid pathway between the dampening element (40) and the medical device (via 78; see fig. 1 & para. 29) to measure a flow rate of the smoothened pulsatile fluid flow (para. 27).

DelCastillo does not explicitly disclose that the fluid flow sensor measures the flow rate of the smoothened pulsatile fluid flow in both flow directions of the fluid pathway.
Jacobson teaches (figs. 1-4 & 6) a fluid management system (1) comprising a fluid pump (12) for delivering fluid from a source (14) to a medical device (e.g. catheter 25; see para. 31), and further comprising a fluid flow sensor (100) configured to measure a flow rate of the fluid. 
Jacobson further suggests “negative flow rates are important to aggregate in the computation of true net forward volume delivery…as they may impact the accuracy of total net volume…. Additionally, an occlusion condition… can be detected using a back draw…prior to forward fluid delivery, a typical clinical practice” (para. 51). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the fluid management system of DelCastillo such that the fluid flow sensor is configured to measure the flow rate of the smoothened pulsatile fluid flow in both flow directions of the fluid pathway, in view of the teachings of Jacobson, to ensure accurate true net forward volume delivery can be calculated by aggregation of forward and backward measured flows (as suggested by Jacobson). 
As a result, all of the limitations of claim 1 are met or otherwise rendered obvious. 

Regarding claim 2, the system of DelCastillo, as modified above, is seen as reading on the additional limitation wherein the dampening element (40) is capable of actively dampening the pressure fluctuations in both flow directions.
As set forth in MPEP § 2114(I), where the Office has reason to believe that a functional limitation may be a characteristic of the prior art, it possesses the authority to require the applicant to prove that the subject matter shown to be in the prior art does not possess the characteristic relied on. 
Furthermore, as set forth in MPEP § 2114(II), the manner of operating a device does not differentiate apparatus claims from the prior art. A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim.
1V1 = P2V2). In view of the above, the dampening element is therefore understood to be capable of actively dampening the pressure fluctuations in both flow directions. 
While the dampening element of DelCastillo would presumably be limited in effectiveness to dampening pulsations within certain pressure ranges in either direction, the same limitation is understood to apply to the dampening elements as disclosed by the applicant (e.g., pressure pulsations below or above certain operating thresholds would either be insufficient to cause the movable seal member to move against the biasing member or would otherwise overwhelm the biasing member and fail to sufficiently dampen). 

Regarding claims 7 & 8, the system of DelCastillo, as modified above, reads on the additional limitations wherein the biasing member is a gas (as in claim 7; para. 25, line 3: “the gas can be air or an otherwise compressible gas”), and in particular a compressed gas (as in claim 8; para. 25, lines 1-3: “...the fluid traps and compresses gasses contained in space 56 above the fluid…” & para. 25, lines 9-10: “the gas within chamber 44 compresses to absorb the increases in pressure”). 

Claim 2 is alternatively rejected under 35 U.S.C. 103 as being unpatentable over DelCastillo in view of Jacobson as applied to claim 1 above, and further in view of Bechtold et al. (US 2,474,512; cited in Applicant’s IDS filed 3/10/2020; hereafter Bechtold). 
Regarding claim 2, while the system of DelCastillo, as modified above, is seen as reading on the additional limitation wherein the dampening element is capable of actively dampening the pressure fluctuations in both flow directions (as set forth above), to promote compact prosecution, the following additional teaching is provided. 
Bechtold teaches (e.g., figs. 1-4) a pulsation dampening element comprising two units (11) in the flow path, one optimized for operation at positive peaks (fig. 2) and the other optimized for operation at negative peaks (fig. 3; see col. 4, lines 33-37). 
If not already seen as such, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the system of DelCastillo by providing the dampening element as a multi-unit dampening element having one unit optimized for positive pressure peaks and one unit optimized for negative pressure peaks, in view of the teachings of Bechtold, to enable the system to better dampen pulsations in the system than may be accomplished by a system having only a single dampening unit. 
As further modified above, the system of DelCastillo is seen as reading on the limitation wherein the dampening element is capable of actively dampening the pressure fluctuations in both flow directions in an alternative manner (e.g., the positive pressure pulse unit operating primarily during forward / normal flow under pressure from the pump; the negative pressure pulse unit operating primarily during reverse / backward flow under suction from the pump). 



Claims 3-5 & 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over DelCastillo in view of Jacobson as applied to claim 1 above, and further in view of Osborn (US 3,006,364).
Regarding claims 3-5 & 10, DelCastillo does not explicitly disclose the additional limitations wherein the biasing member is an elastic element (claim 3), wherein the elastic element is a spring (claim 4) or is in compression (claim 5); or wherein the movable seal member includes at least one sealing element extending around a perimeter of the movable seal member (claim 10).
Osborne teaches (figs. 1-3) a dampening element (10; col. 1, line 16: “an accumulator to smooth out pressure impulses…”) comprising a barrel (12) including a movable seal member (44) within the barrel, the movable seal member having at least one sealing element (46; col. 2, lines 14-15) extending around a perimeter of the movable seal member.
Osborne further teaches that the dampening element further comprises a biasing member (50) engaged with the movable seal member, wherein biasing member (50) may be a compression spring (i.e. an elastic element which is a spring and is in compression; see col. 2, lines 16-18). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the system of DelCastillo by substituting the gas-biased diaphragm-type dampening element for the compression spring-biased piston-type dampening element taught by Osborn (thereby resulting in the biasing element being an elastic element / spring / in compression, as in claims 3-5; and having at least one sealing element extending around a perimeter of the movable seal member, as in claim 10) as the simple substitution of one known element (i.e. the original diaphragm-type dampening element) for another (the piston-type arrangement of Osborne, as above) to yield predictable results (e.g., a fluid management system having a rigid piston rather than a diaphragm, which may be desirable 
As a result, all of the limitations of claims 3-5 and 10 are met or are otherwise rendered obvious. 

Regarding claims 11 & 12, DelCastillo does not explicitly disclose the additional limitations wherein the system further comprises a pressure relief port (claim 11) or wherein the pressure relief port is opened by axial translation of the movable seal member (claim 12).
However, Osborn further teaches that the dampening element (10) comprises a pressure relief port (i.e. at 40, in further communication with opening at 20; see col. 2, lines 3-6 see col. 4, lines 6-13), wherein the pressure relief port (40) is opened by axial translation of the movable seal member (see fig. 1 vs fig 2; col. 2, lines 10-14 & 42-47). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to further modify the system of DelCastillo by including a pressure relief port (as in claim 11), wherein the pressure relief port is opened by axial translation of the movable seal member (as in claim 12), in view of the teachings of Osborn, as the use of a known technique (providing a pressure relief port to a piston-type dampening element, said port being opened by axial translation of the piston, as in Osborn) to improve a similar device (i.e. the fluid management system of DelCastillo, as modified above to have the piston-type dampening element of Osborn as previously discussed) in the same way (e.g., permitting excess pressure to be released from the system in a controlled manner, protecting other components of the system from possible damage). 
As a result, the limitations of claims 11 & 12 are met or are otherwise rendered obvious. 


claims 13 & 14, DelCastillo does not explicitly disclose the additional limitations wherein each barrel includes an adjustable cap configured to adjust a working length of its barrel (claim 13) or wherein each adjustable cap threadably engages its respective barrel (claim 14).
However, Osborn further teaches that the barrel (12) of the dampening element (10) includes an adjustable cap (including at least elements 54 & 60) configured to adjust a working length of the barrel (via extension 56 limiting upward movement of piston 44; col. 2, lines 18-23; col. 4 lines 20-24; see also col. 3, line 68 – col. 4, line 5), the adjustable cap threadably engaging the respective barrel (via threads 14; col. 2, lines 28-30). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to further modify the system of DelCastillo by providing an adjustable cap configured to adjust a working length of the barrel (as in claim 13), wherein the adjustable cap threadably engages the respective barrel (as in claim 14), in view of the teachings of Osborn, as the use of a known technique (providing an adjustable cap for adjusting the working length of the barrel, which is threadably engaged to the barrel, as in Osborn) to improve a similar device (i.e. the fluid management system of DelCastillo, as modified above to have the piston-type dampening element of Osborn as previously discussed) in the same way (e.g., permitting a user to easily set the spring compression for the device for a particular application while protecting the spring from damage by piston over-travel during operation).  
As a result, the limitations of claims 13 & 14 are met or are otherwise rendered obvious.

Claims 3, 4 & 6 are rejected under 35 U.S.C. 103 as being unpatentable over DelCastillo in view of Jacobson as applied to claim 1 above, and further in view of Von Forell (US 3,075,558).
Regarding claims 3, 4 & 6, DelCastillo does not explicitly disclose the additional limitations wherein the biasing member is an elastic element (claim 3), wherein the elastic 
Von Forell teaches (figs. 1-3) a dampening element (col. 1, lines 11-13: “for absorbing fluctuations in pressure in fluid systems”) comprising a barrel (1) including a movable seal member (including at least elements 17-21) within the barrel, a biasing member (23) engaged with the movable seal member, wherein biasing member (23) may be a spring in tension (col. 2, lines 26-36). Von Forell suggests that the spring assists in the operation of the diaphragm, preventing binding, crimping or collapsing of the diaphragm (col. 1, lines 51-57). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the system of DelCastillo by providing a tension spring (i.e. an elastic element comprising a spring in tension) biasing member engaged with the movable seal member, in view of the teachings of Von Forell, as the use of a known technique (providing a tension spring biasing member to a diaphragm of a dampening element, as in Von Forell) to improve a similar device (i.e., the diaphragm-type dampening element of DelCastillo) in the same way (e.g., to prevent binding, crimping, or collapsing of the diaphragm during operation).
As a result, all of the limitations of claims 3, 4 & 6 are met or are otherwise rendered obvious.

 Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over DelCastillo in view of Jacobson as applied to claim 1 above, and further in view of Selwyn (US 2015/0267854).
Regarding claim 9, DelCastillo does not explicitly disclose the additional limitation wherein the biasing member is a vacuum or a partial vacuum.
Selwyn teaches (figs. 1 & 2) a dampening element (1; see para. 33, lines 1-5) comprising a moveable sealing member (4) and a biasing member (e.g., a pressure charge in gas chamber 6; see para. 30, lines 9-12 & para. 31, lines 7-16), which may be a gas. However, 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the system of DelCastillo by providing a partial vacuum as the biasing member (e.g., by providing a partial vacuum in the gas chamber of the dampening element), in view of the teachings of Selwyn, to enable the dampening element to operate when negative pressures (e.g., vacuum pressures) are utilized in the fluid management system, as further suggested by Selwyn. 

Claims 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over DelCastillo in view of Alexander (US 2,638,932).
Regarding claim 15, DelCastillo discloses (figs. 1 & 2) a fluid management system (10), comprising: 
a fluid pump (14) capable of generating a pulsatile flow of fluid (para. 18, lines 1-3); 
a fluid pathway (generally 16; incl. at least 26, 34, 60 & 74) for transporting the pulsatile flow of fluid from a fluid source (12) through the fluid pump to a medical device (para. 29); 
a dampening element (40) in fluid communication with the fluid pathway, the dampening element comprising a first barrel (42), the dampening element being responsive to pressure fluctuations of the pulsatile fluid flow to actively dampen the pressure fluctuations and smoothen the pulsatile fluid flow (para. 25 & 26); 
wherein the first barrel (42) includes a first movable seal member (i.e., a flexible membrane / diaphragm; para. 40, lines 10-20) disposed within the first barrel and a first biasing member (i.e., compressible gas in space 56; para. 25) disposed within the first barrel and engaged with the first movable seal member.


Alexander teaches (1st embodiment in figs. 1-3; 2nd embodiment in fig. 4) a fluid management system, comprising: a fluid pathway (incl. at least 38) for transporting a pulsatile flow of fluid from a fluid pump to a device (col. 2, lines 40-43); 
a dampening element (1) in fluid communication with the fluid pathway (via fitting 39), the dampening element comprising a first barrel (e.g., right half of housing 2 in figs. 1 & 2, containing bladder 24; alternatively, barrel 43 in fig. 4) and a second barrel (e.g., left half of housing 2 in figs. 1 & 2, containing bladder 25; alternatively, barrel 44 in fig. 4), the dampening element being responsive to pressure fluctuations of the pulsatile fluid flow to actively dampen the pressure fluctuations and smoothen the pulsatile fluid flow (col. 3, lines 15-47); 
wherein the first barrel includes a first movable seal member (e.g., bladder 24 in figs. 1-2 or 55 in fig. 4)  disposed within the first barrel and a first biasing member (e.g., compressed gas within the bladder; see col. 3, lines 15-20) disposed within the first barrel and engaged with the first movable seal member; and 
wherein the second barrel includes a second movable seal member (e.g., bladder 25 in figs. 1-2 or 56 in fig. 4) disposed within the second barrel and a second biasing member (e.g., compressed gas within the bladder) disposed within the second barrel and engaged with the second movable seal member.
Alexander suggests (col. 3, lines 15-47 & 66-71) that, by using a dampening element with two barrels, each may be optimized for a different operating pressure range (e.g., one for dampening pulses at a lower pressure range, and one for dampening pulses at a higher pressure range), thereby enabling more efficient overall function throughout the operating range of the associated pump. 


Regarding the limitation wherein the dampening element is responsive to pressure fluctuations of the pulsatile fluid flow to actively dampen the pressure fluctuations and smoothen the pulsatile fluid flow “in both flow directions of the fluid pathway”, the following discussion is provided. 
Regarding the first (i.e. distal) direction, DelCastillo discloses that one purpose of the dampening device is to smooth pulsatile fluid flow downstream from the pump before the fluid flow sensor (66; see abstract). As understood, this means that at least one of the barrels (i.e., the first barrel) is responsive to pressure fluctuations of the pulsatile fluid flow to actively dampen the pressure fluctuations and smoothen the pulsatile fluid flow in the distal direction.
Regarding the second (i.e. proximal) direction, as a preliminary matter, MPEP § 2114(I) establishes that, where the Office has reason to believe that a functional limitation may be a characteristic of the prior art, it possesses the authority to require the applicant to prove that the subject matter shown to be in the prior art does not possess the characteristic relied on. 
Furthermore, as set forth in MPEP § 2114(II), the manner of operating a device does not differentiate apparatus claims from the prior art. A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural 
In the instant case, it appears that the dampening element of DelCastillo as well as both embodiments of the double-barreled dampening element of Alexander are generally symmetric with respect to flow direction through the fluid pathway. Additionally, while DelCastillo describes how the dampener may dampen positive pressure pulsations via compression of gas in the chamber (e.g., para. 25), as understood, the same configuration would also operate to some extent to dampen negative pressure pulsations (while the gas compresses in the barrel to provide additional working fluid volume to dampen received increases in pressure, the gas would also expand in the barrel to reduce available working fluid volume upon a received decrease in pressure; i.e., according to Boyle’s Law P1V1 = P2V2). 
In view of the above, the dampening element of DelCastillo, as modified in view of Alexander to have two barrels, is understood to be capable of actively dampening the pressure fluctuations in both flow directions, such that the second barrel may be seen as actively dampening the pressure fluctuations and smoothing the pulsatile fluid flow in the proximal direction. 
While the dampening element of DelCastillo (as modified above) would presumably be limited in effectiveness to dampening pulsations within certain pressure ranges in either direction, the same limitation is understood to apply to the dampening elements as disclosed by the applicant (e.g., pressure pulsations below or above certain operating thresholds would either be insufficient to cause the movable seal member to move against the biasing member or would otherwise overwhelm the biasing member and fail to sufficiently dampen). 
As a result, all of the limitations of claim 15 are met or otherwise rendered obvious. 



claim 16, the system of DelCastillo, as modified above, reads on the additional limitation wherein the first barrel dampens the pulsatile fluid flow in a distal direction of the fluid pathway (i.e., in a direction away from the pump, downstream to a device). 
In particular, as mentioned above, DelCastillo discloses that one purpose of the dampening device is to smooth pulsatile fluid flow downstream from the pump before the fluid flow sensor (66; see abstract). As understood, this means that at least one of the barrels (i.e., the first barrel) dampens the pulsatile fluid flow in the distal direction of the fluid pathway. 

Regarding claim 17, the system of DelCastillo, as modified above, is seen as reading on the additional limitation wherein the second barrel dampens the pulsatile fluid flow in a proximal direction of the fluid pathway (i.e., in a direction toward the pump), for the reasons set forth below. 
As a preliminary matter, MPEP § 2114(I) establishes that, where the Office has reason to believe that a functional limitation may be a characteristic of the prior art, it possesses the authority to require the applicant to prove that the subject matter shown to be in the prior art does not possess the characteristic relied on. 
Furthermore, as set forth in MPEP § 2114(II), the manner of operating a device does not differentiate apparatus claims from the prior art. A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim.
In the instant case, as mentioned above, it appears that the dampening element of DelCastillo as well as both embodiments of the double-barreled dampening element of Alexander are generally symmetric with respect to flow direction through the fluid pathway. Additionally, while DelCastillo describes how the dampener may dampen positive pressure pulsations via compression of gas in the chamber (e.g., para. 25), as understood, the same 1V1 = P2V2). 
In view of the above, the dampening element of DelCastillo, as modified in view of Alexander to have two barrels, is understood to be capable of actively dampening the pressure fluctuations in both flow directions, such that the second barrel may be seen as dampening the pulsatile fluid flow in a proximal direction of the fluid pathway. 
While the dampening element of DelCastillo (as modified above) would presumably be limited in effectiveness to dampening pulsations within certain pressure ranges in either direction, the same limitation is understood to apply to the dampening elements as disclosed by the applicant (e.g., pressure pulsations below or above certain operating thresholds would either be insufficient to cause the movable seal member to move against the biasing member or would otherwise overwhelm the biasing member and fail to sufficiently dampen). 

Alternatively regarding claims 16 & 17, it is noted that the dampening element taught by Alexander in figs. 1-3 comprises the first and second barrels aligned in an opposing, co-linear fashion. If a “distal direction” of the fluid pathway is taken to be rightward in the figure (i.e. fluid flowing from left to right), then it can be seen that, upon a positive pressure pulse of the fluid, the first barrel (i.e., the right hand barrel having bladder 24) is configured to dampen the pulsatile fluid flow in the distal direction. As the second barrel (i.e., the left hand barrel having bladder 25) is oriented opposite to the first barrel, it can be seen that the second barrel is therefore configured to dampen the pulsatile fluid flow in the proximal direction of the fluid pathway, that is opposite to the distal direction. 
It is noted that if the “distal direction” is instead taken to be leftward in the figure, then the left-hand barrel with bladder 25 may be considered the first barrel, while the right-hand barrel 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to further modify the fluid management system of DelCastillo such that the first and second barrels are arranged in an opposing, co-linear fashion, such that the first barrel dampens the pulsatile fluid flow in a distal direction of the fluid pathway while the second barrel dampens the pulsatile fluid flow in a proximal direction of the fluid pathway, in view of the teachings of Alexander, as the use of a known technique (i.e. providing a pair of dampening element barrels in a co-linear, opposing fashion, as in Alexander) to improve a similar device (i.e., the system of DelCastillo, having two barrels as previously taught by Alexander) in the same way (e.g., providing for a better pressure / force balance or otherwise providing for a more compact profile as compared to a parallel barrel arrangement, etc.). 
As a result, the limitations of claims 16 & 17 are alternatively met. 

Regarding claim 18, with respect to the limitation wherein the first barrel is independent of the second barrel, it is noted that the dampening element taught by Alexander in fig. 4 comprises distinct first (43) and second (44) barrels which may be considered “independent” of one another (i.e., while both barrels depend from a common manifold 48, they are at least functionally independent from one another; e.g., one barrel may function while the other does not, depending on the system pressure, etc.). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to further modify the fluid management system of DelCastillo such that the first barrel is independent of the second barrel, in view of the teachings of Alexander, as the use of a known technique (i.e. providing a pair of dampening element 

Additionally, it has been generally held that modifications involving making separable otherwise fixed components of a prior art reference may be considered obvious when there is a desirable reason to do so [see MPEP § 2144.04(V)(C)]. 
In the instant case, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to make the first barrel of DelCastillo independent (i.e. structurally independent; separable from) the second barrel to enable replacement of one barrel (e.g., in the event of a leak or structural damage to one barrel) without having to replace the other barrel (e.g., to reduce repair costs, etc.), especially considering that making prior art components separable has been generally held as obvious when there is a desirable reason to do so (as set forth above). 

Regarding claim 19, with respect to the limitation wherein the first barrel and the second barrel are formed within a single monolithic structure, it is noted that the dampening element taught by Alexander in figs. 1 & 2 comprises first and second barrels each formed within a structure 2, which may be considered “a single monolithic structure”. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to further modify the fluid management system of DelCastillo such that the first barrel and the second barrel are formed within a single monolithic structure, in view of the teachings of Alexander, as the use of a known technique (i.e. providing a pair of dampening element barrels within a single monolithic structure, as in Figs. 1 & 2 of Alexander) to improve a similar device (i.e., the system of DelCastillo, having two barrels as 
Furthermore, it has been generally held that that a modification involving the use of a one-piece construction instead of a multi-part structure disclosed in the prior art would be a matter of obvious engineering choice [see MPEP § 2144.04(V)(B)].

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over DelCastillo in view of Jacobson and Alexander.
Regarding claim 20, DelCastillo discloses (figs. 1 & 2) a fluid management system, comprising: 
a fluid pump (14) capable of generating a pulsatile flow of fluid (para. 18, lines 1-3); 
a fluid pathway (generally 16; incl. at least 26, 34, 60 & 74) for transporting the pulsatile flow of fluid from a fluid source (12) through the fluid pump to a medical device (para. 29); 
a dampening element (40) in fluid communication with the fluid pathway, the dampening element comprising a first barrel (42), the dampening element being responsive to pressure fluctuations of the pulsatile fluid flow to actively dampen the pressure fluctuations and smoothen the pulsatile fluid flow (para. 25 & 26); and 
a fluid flow sensor (66) disposed along the fluid pathway between the dampening element (40) and the medical device (via 78; see fig. 1 & para. 29) to measure a flow rate of the pulsatile fluid flow (para. 27); 
wherein the first barrel (42) includes a first movable seal member (i.e., a flexible membrane / diaphragm; para. 40, lines 10-20) disposed within the first barrel and a first biasing member (i.e., compressible gas in space 56; para. 25) disposed within the first barrel and engaged with the first movable seal member, the first barrel being configured to dampen the pressure fluctuations in a distal direction of the fluid pathway (i.e., in a direction away from the pump, downstream to a device; see below);


Regarding the limitation wherein the first barrel is configured to dampen the pressure fluctuations in a distal direction of the fluid pathway (i.e., away from the pump, as understood), DelCastillo discloses that one purpose of the dampening device (40) is to smooth pulsatile fluid flow downstream from the pump (14) before the fluid flow sensor (66; see abstract), meeting the limitation of the claim, as understood. 

DelCastillo does not explicitly disclose the additional limitations wherein: 
the dampening element comprises a second barrel, including a second movable seal member disposed within the second barrel and a second biasing member disposed within the second barrel and engaged with the second movable seal member, the second barrel being configured to dampen the pressure fluctuations in a proximal direction of the fluid pathway; 
wherein the second barrel is positioned between the fluid pump and the fluid flow sensor; and 
wherein the fluid flow sensor measures the flow rate of the pulsatile fluid flow in both flow directions of the fluid pathway.

Jacobson teaches (figs. 1-4 & 6) a fluid management system (1) comprising a fluid pump (12) for delivering fluid from a source (14) to a medical device (e.g. catheter 25; see para. 31), and further comprising a fluid flow sensor (100) configured to measure a flow rate of the fluid. Jacobson teaches that this fluid flow sensor can measure the flow rate of the fluid both in a forward (para. 48) and backward/reverse flow directions (para. 49 & 51). 
Jacobson further suggests “negative flow rates are important to aggregate in the computation of true net forward volume delivery…as they may impact the accuracy of total net 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the fluid management system of DelCastillo such that the fluid flow sensor is configured to measure the flow rate of the pulsatile fluid flow in both flow directions of the fluid pathway, in view of the teachings of Jacobson, to ensure accurate true net forward volume delivery can be calculated by aggregation of forward and backward measured flows (as suggested by Jacobson).

Alexander teaches (figs. 1-3) a fluid management system, comprising: a fluid pathway (incl. at least 38) for transporting a pulsatile flow of fluid from a fluid pump to a device (col. 2, lines 40-43); 
a dampening element (1) in fluid communication with the fluid pathway (via fitting 39), the dampening element comprising a first barrel (e.g., right half of housing 2 containing bladder 24) and a second barrel (e.g., left half of housing 2 containing bladder 25) co-located with the first barrel, the dampening element being responsive to pressure fluctuations of the pulsatile fluid flow to actively dampen the pressure fluctuations and smoothen the pulsatile fluid flow (col. 3, lines 15-43); 
wherein the first barrel includes a first movable seal member (e.g., bladder 24) disposed within the first barrel and a first biasing member (e.g., compressed gas within the bladder; see col. 3, lines 15-20) disposed within the first barrel and engaged with the first movable seal member; and 
wherein the second barrel includes a second movable seal member (e.g., bladder 25) disposed within the second barrel and a second biasing member (e.g., compressed gas within the bladder) disposed within the second barrel and engaged with the second movable seal member.

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the fluid management system of DelCastillo such that the dampening element includes a second barrel co-located with the first barrel (i.e., such that both the first and second barrels are located between the fluid pump and the fluid flow sensor), wherein the second barrel includes a second movable seal member disposed within the second barrel and a second biasing member disposed within the second barrel and engaged with the second movable seal member, in view of the teachings of Alexander, to enable more efficient pulsation dampening over a greater range of pump operating pressures (e.g., by configuring one barrel for a lower pressure range and the other barrel for a higher pressure range, as further suggested by Alexander).

Regarding the final limitation wherein the second barrel is configured to dampen the pressure fluctuations in a proximal direction of the fluid pathway, as a preliminary matter, it is noted that MPEP § 2114(I) establishes that, where the Office has reason to believe that a functional limitation may be a characteristic of the prior art, it possesses the authority to require the applicant to prove that the subject matter shown to be in the prior art does not possess the characteristic relied on. 
Furthermore, as set forth in MPEP § 2114(II), the manner of operating a device does not differentiate apparatus claims from the prior art. A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the 
In the instant case, it appears that the dampening element of DelCastillo as well as the double-barreled dampening element of Alexander are generally symmetric with respect to flow direction through the fluid pathway. Additionally, while DelCastillo describes how the dampener may dampen positive pressure pulsations via compression of gas in the chamber (e.g., para. 25), as understood, the same configuration would also operate to some extent to dampen negative pressure pulsations (while the gas compresses in the barrel to provide additional working fluid volume to dampen received increases in pressure, the gas would also expand in the barrel to reduce available working fluid volume upon a received decrease in pressure; i.e., according to Boyle’s Law P1V1 = P2V2). 
In view of the above, the dampening element of DelCastillo, as modified in view of Alexander to have two barrels, is understood to be capable of actively dampening the pressure fluctuations in both flow directions, such that the second barrel may be seen as configured to dampening the pressure fluctuations in a proximal direction. 
While the dampening element of DelCastillo (as modified above) would presumably be limited in effectiveness to dampening pulsations within certain pressure ranges in either direction, the same limitation is understood to apply to the dampening elements as disclosed by the applicant (e.g., pressure pulsations below or above certain operating thresholds would either be insufficient to cause the movable seal member to move against the biasing member or would otherwise overwhelm the biasing member and fail to sufficiently dampen).

Alternatively, it is noted that the dampening element taught by Alexander in figs. 1-3 comprises the first and second barrels aligned in an opposing, co-linear fashion. If a “distal direction” is taken to be rightward in the figure (i.e. fluid flowing from left to right), then it can be seen that, upon a positive pressure pulse of the fluid, the first barrel (i.e., the right hand barrel 
It is noted that if the “distal direction” is instead taken to be leftward in the figure, then the left-hand barrel with bladder 25 may be considered the first barrel, while the right-hand barrel with bladder 24 bay be considered the second barrel, or otherwise the directions may be interpreted upon negative pressure pulses below a baseline (as the right-hand bladder 24 would expand in a leftward direction upon a negative pressure pulse, and the left-hand bladder 25 would expand in a rightward direction upon a negative pressure pulse, etc.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to further modify the fluid management system of DelCastillo such that the first and second barrels are arranged in an opposing, co-linear fashion, such that the first barrel dampens the pressure fluctuations in a distal direction while the second barrel dampens the pressure fluctuations in a proximal direction, in view of the teachings of Alexander, as the use of a known technique (i.e. providing a pair of dampening element barrels in a co-linear, opposing fashion, as in Alexander) to improve a similar device (i.e., the system of DelCastillo, having two barrels as previously taught by Alexander) in the same way (e.g., providing for a better pressure / force balance or otherwise providing for a more compact profile as compared to a parallel barrel arrangement, etc.). 
As a result, all of the limitations of claim 20 are met or otherwise rendered obvious. 
Response to Arguments
Applicant's arguments filed 17 November 2021 have been fully considered but they are not persuasive.
With respect to applicant’s arguments regarding the rejection of claims 1, 2, 7 & 8 over DelCastillo in view of Jacobson, the applicant appears to recognize that the grounds of rejection . 
In response to applicant's arguments against the references individually (e.g., that DelCastillo does not explicitly disclose a reverse / proximal flow), one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, as noted in the grounds of rejection, Jacobson teaches that a fluid . 

With respect to applicant’s arguments regarding the alternative rejection of claim 2 over DelCastillo in view of Jacobson and further in view of Bechtold, applicant’s arguments are not found to be persuasive for reasons similar to those stated above. While DelCastillo may not explicitly discuss proximal / negative flow rates or negative pressure peaks, this amounts to piecemeal analysis of a single reference, and one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Reasoning for combining and/or modifying is properly set forth in the relevant grounds of rejection above.

With respect to applicant’s arguments regarding the rejection of claims 15-19 over DelCastillo in view of Alexander, where applicant argues that Alexander is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  
As set forth in MPEP § 2141.01(a)(IV), in a simple mechanical invention a broad spectrum of prior art must be explored and it is reasonable to permit inquiry into other areas where one of ordinary skill in the art would be aware that similar problems exist.
In this case, both DelCastillo and Alexander are related to the applicant’s field of endeavor of dampening pressure fluctuations in fluid systems (i.e. pulsation dampening) and, in particular, each reference relates to dampening fluid pressure pulses originating from a pump. The references may also be seen as reasonably pertinent to the applicant’s particular problem of dampening pressure fluctuations that result from the use of pulsatile pumps. As a result, the references are properly relevant to be relied upon as a basis for rejection. 
Further regarding the rejection of claims 15-19 over DelCastillo in view of Alexander, applicant argues “the examiner has failed to identify any deficiency in the system of DelCastillo with respect to dampening the pulsatile fluid flow within the pressure range of the disclosed pump that would lead the PHOSITA to seek out and/or make the proposed modification”. This argument is not found to be persuasive at least because it amounts to a piecemeal analysis of the references, and one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). 
While DelCastillo does not disclose by itself any deficiency of a single pulsation dampener barrel, motivation for a particular combination need not be explicitly stated in the primary reference. Alexander suggests that, by using a dampening element with two barrels, each may be optimized for a different operating pressure range (e.g., one for dampening pulses at a lower pressure range, and one for dampening pulses at a higher pressure range), thereby 
With respect to applicant’s argument that “the configuration taught by Alexander, which is substantially older than DelCastillo and well within the public domain by the time DelCastillo disclosed the medical infusion system, was not included by DelCastillo”, this argument is not found to be persuasive as contentions that the reference patents are old are not impressive absent a showing that the art tried and failed to solve the same problem notwithstanding its presumed knowledge of the references.  See In re Wright, 569 F.2d 1124, 193 USPQ 332 (CCPA 1977).
Applicant’s related arguments with respect to hindsight are not persuasive for the same reasons as set forth previously above. 

With respect to applicant’s comments regarding amendments to claim 15, the relevant grounds of rejection in this action have been amended as necessitated by the amendment. 

Regarding applicant’s argument with respect to claim 17 that “neither DelCastillo nor Alexander teach or suggest that proximal flow within the fluid pathway is used, exists, or is even possible” as set forth in the relevant grounds of rejection above, MPEP § 2114(I) establishes that, where the Office has reason to believe that a functional limitation may be a characteristic of the prior art, it possesses the authority to require the applicant to prove that the subject matter shown to be in the prior art does not possess the characteristic relied on. Furthermore, as set forth in MPEP § 2114(II), the manner of operating a device does not differentiate apparatus claims from the prior art. A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim.


With respect to the discussion regarding the effectiveness of damping pulsations within a particular range, the examiner notes that, as best understood, all piston or bladder pulsation dampeners are limited to an effective pressure range. For example, in the embodiment shown in applicant’s Figs. 13 & 15, while piston 120 may be intended to dampen pulsations, if the pressure pulsation in the fluid line is too low to move the piston upward against force of spring 130, or is otherwise so high that the piston 120 fully compresses spring 130 against cap 160, the apparatus would not function to sufficiently dampen pulsations. While this is not required in the claim, it was provided merely as an explanation that the apparatus described would be capable of dampening pulsations within some operating range. 
The applicant’s argument that “by virtue of the proposed modification being of limited effectiveness, the modified system would not necessarily apply to or be useful in every situation that the claimed system would be and thus fails to read on the instant claim” is not found to be persuasive for several reasons. First, the claim at issue does not recite or require a particular degree of effectiveness within a particular range. Second, the relevant discussion was related to the device being limited in effectiveness to dampening pulsations within certain pressure ranges in either direction (i.e. the device is effective over a certain limited pressure range; as would be the case with all expansible chamber-type pulsation dampeners, as described above) not, as appears to be suggested by the applicant, of merely limited effectiveness over a certain range. Finally, the description of the apparatus being “limited” was a comparison to all possible 

With respect to applicant’s related argument that “the claim does not require a mere capability to operate and/or function in a particular way. Instead, the claim positively requires that the dampening system is responsive to pressure fluctuations of the pulsatile flow to actively dampen the pressure fluctuations and smoothen the pulsatile flow in both flow directions of the fluid pathway”, this argument is not found persuasive at least because, as set forth in § 2114(II), apparatus claims cover what a device is, not what a device does. A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim. As the apparatus of DelCastillo in view of Alexander reads on all of the structural limitations of the claim, and is further seen as capable of performing the claimed functions (as described), the limitations of the claim are met. 

With respect to the applicant’s arguments directed to the alternative rejection of claims 16 & 17, it is noted that the features upon which applicant appears to rely (i.e., that each chamber only or directly dampens flow in one respective direction) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
The examiner notes that, with respect to the interpretation provided in the alternative rejection of claims 16 & 17 in view of Alexander, upon a sufficient positive pressure pulse in the fluid pathway of Alexander (or DelCastillo in view of Alexander), the bladders within each barrel would contract and, upon a sufficient negative pressure pulse, the bladders would expand. The opposing barrels are shown aligned with the fluid flow path. A positive pressure pulse of fluid the 

Applicant’s arguments with respect to claim 20, that the combination is improper for substantially the same reasons as discussed with respect to claims 1 & 15-17, are therefore found unpersuasive for the substantially same reasons as the corresponding arguments above. 
As a result, the grounds of rejection set forth in the previous action have been maintained except where amended as necessitated by the applicant’s amendments. 
Conclusion
Applicant's amendment necessitated the new or amended ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone: Kenneth Rinehart can be reached at (571) 272-4881; Mary McManmon can be reached at (571) 272-6007; Craig Schneider can be reached at (571) 272-3607. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.	
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Richard K. Durden/Examiner, Art Unit 3753                                                                                                                                                                                                        
/ROBERT K ARUNDALE/Primary Examiner, Art Unit 3753